DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,352,534. 
With respect to present claims 1-20, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent are as follows:
1. A heat transfer composition comprising refrigerant, lubricant and stabilizer, said refrigerant consisting of the following three compounds, with each compound being present in the following relative percentages: 39 to 45% by weight difluoromethane (HFC-32), 1 to 4% by weight pentafluoroethane (HFC-125), and 51 to 57% by weight trifluoroiodomethane (CF3I), said lubricant comprising polyol ester (POE) lubricant and/or polyvinyl ether (PVE) lubricant, and said stabilizer comprising alkylated naphthalene, wherein said alkylated naphthalene is present in the composition in an amount of from 1% to less than 10% by weight based on the weight of the alkylated naphthalene and the lubricant.
2. The heat transfer composition of claim 1 wherein said alkylated naphthalene is present in the composition in an amount of from 1.5% to 6% by weight based on the weight of the alkylated naphthalene and the lubricant.
3. The heat transfer composition of claim 2 wherein said lubricant comprises POE lubricant.
4. The heat transfer composition of claim 3 wherein said alkylated naphthalene comprises AN5.
5. The heat transfer composition of claim 4 wherein said stabilizer further comprises BHT.
6. The heat transfer composition of claim 4 wherein said refrigerant consists of the following three compounds, with each compound being present in the following relative percentages: 41%+/−1% by weight difluoromethane (HFC-32), 3.5%+/−0.5% by weight pentafluoroethane (HFC-125), and 55.5%+/−0.5% by weight trifluoroiodomethane (CF3I).
7. The heat transfer composition of claim 3 wherein said POE lubricant has a viscosity at 40° C. measured in accordance with ASTM D445 of from about 30 cSt to about 70 cSt.
8. The heat transfer composition of claim 3 wherein said POE lubricant has a viscosity measured at 100° C. in accordance with ASTM D445 of from about 5 cSt to about 10 cSt.
9. The heat transfer composition of claim 8 wherein said alkylated naphthalene consists essentially of AN5.
10. The heat transfer composition of claim 3 wherein said refrigerant consists of the following three compounds, with each compound being present in the following relative percentages: 41%+/−1% by weight difluoromethane (HFC-32), 3.5%+/−0.5% by weight pentafluoroethane (HFC-125), and 55.5%+/−0.5% by weight trifluoroiodomethane (CF3I).
11. The heat transfer composition of claim 2 wherein said stabilizer further comprises an acid depleting moiety (ADM).
12. The heat transfer composition of claim 11 wherein said stabilizer comprises from about 40% by weight to about 99.9% of alkylated naphthalene and from 0.05% to about 50% by weight of ADM based on the weight of the stabilizer.
13. The heat transfer composition of claim 12 wherein said ADM comprises ADM4.
14. The heat transfer composition of claim 11 wherein said lubricant comprises PVE.
15. The heat transfer composition of claim 14 wherein said refrigerant consists of the following three compounds, with each compound being present in the following relative percentages: 41%+/−1% by weight difluoromethane (HFC-32), 3.5%+/−0.5% by weight pentafluoroethane (HFC-125), and 55.5%+/−0.5% by weight trifluoroiodomethane (CF3I).
16. An air conditioning system comprising the heat transfer composition of claim 1.
17. The air conditioning system of claim 16 wherein said air conditioning system is selected from residential air conditioning and commercial air conditioning.
18. A heat pump system comprising the heat transfer composition of claim 1.
19. The heat transfer composition of claim 1 wherein said refrigerant consists of the following three compounds, with each compound being present in the following relative percentages: 41%+/−1% by weight difluoromethane (HFC-32), 3.5%+/−0.5% by weight pentafluoroethane (HFC-125), and 55.5%+/−0.5% by weight trifluoroiodomethane (CF3I).
20. A heat transfer system comprising the heat transfer composition of claim 1 wherein said heat transfer system is a R-410A system.
	Independent claim 1 in the patent has the term “consisting” which falls within the “consisting essentially of” term found in independent present claim 1.  MPEP 2111.03, II, III.   Thus, the present claims are rejected as nonstatutory double patenting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perti (US 2010/0257881) in view of Takigawa (US 2013/0207024).
	With respect to claims 1-20, Perti teaches heat transfer fluids (compositions) [0005] with the following components in Table 3 at [0045]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The reference teaches compositions with difluoromethane (R32), pentafluoroethane (R125), and trifluoroiodomethane (CF3I).  Lubricants and stabilizers are taught as well [0054-0057].  
	Perti teaches amounts for trifluoroiodomethane as high as 50 wt% but not up to 51 wt% which is the lower limit of the range taught in the reference.  Still, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  MPEP 2144.05, I.
	Perti also includes the compound R134a (1,1,1,2-tetrafluoroethane), while present claim 1 has the transitional phrase “consisting essentially of”.  Still, the transitional phrase does not exclude components which do not materially affect the basic and novel characteristics of the claimed invention.  MPEP 2111.03, III.  In this case, the R134a does not affect the basic and novel characteristic of functioning as a heat transfer fluid (composition).
	Perti does not appear to teach the use of polyol ester (POE) or polyvinyl ether (PVE) as a lubricant.or the use of a stabilizer including alkylated naphthalene.
	Takigawa teaches a working fluid (heat transfer composition) [Abstract] with refrigerant compositions [0001].  Lubricants include polyol esters and polyvinyl ethers [0055].  Alkyl naphthalenes and stabilized compositions are taught as well [0055, 0075].  Further with respect to claims 7-20, the reference teaches neutralization [0091] which would involve acid depletion.
	It would have been obvious for a heat transfer composition with difluoromethane (R32), pentafluoroethane (R125), and trifluoroiodomethane (CF3I), lubricants, and stabilizers, as taught by Perti, to have the lubricants of polyol esters or polyvinyl ethers and stabilized alkyl naphthalenes.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761